FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2022

                                     No. 04-22-00284-CR

                                  Elijah Walter JOHNSON,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022CR1060
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       On July 15, 2022, appellant filed a “Motion to Extend Time to Seek Amended Trial
Court Certification of Defendant’s Right to Appeal.” After consideration, the motion is denied.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court